DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1, limitation “a sensing module configured to detect” has support found in specification paragraph 75 and is disclosed as “The sensing module 102 may include an infrared sensor, an audio sensor, a motion sensor, a gas sensor, a leak sensor, a temperature sensor, a humidity sensor, an acceleration sensor, a gyro10 sensor, a tactile sensor, a pressure sensor, a vibration sensor, etc.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 8, claim limitation “a network module configured to communicate” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim(s) 2-7 and 9-11 is/are rejected for their dependence on claim(s) 1 and 8, because they do not contain additional language that would overcome the indefiniteness issue recited with regard to those claims.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts taught therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently teaches the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trundle et al. (US 20160027269) (hereinafter Trundle) in view of Yoshizumi (US 20110181690) (hereinafter Yoshizumi), further in view of Kerzner (US 20160267759) (hereinafter Kerzner).
Regarding claim 1, Trundle teaches A surveillance system comprising a mobile battery camera, and a gateway, wherein the mobile battery camera comprises: 
a battery configured to supply power to the mobile battery camera (see Trundle paragraph 14 regarding battery for mobile camera); 
a camera module configured to acquire images (see Trundle paragraph 14 regarding wireless surveillance camera);
a network module configured to communicate with the gateway (see Trundle paragraph 20 regarding wireless communication protocol i/o port to gateway); 
in the normal mode, the camera module discontinuously acquires and transmits the images to the gateway through the network module when the event is detected by the sensing module (see Trundle paragraph 21 and 22 regarding sleep mode operation, motion detection to trigger image capture, and decision to transmit image to gateway), 
However, Trundle does not explicitly teach direct connection between camera and gateway or a panning module as needed for the limitations of claim 1. 
Yoshizumi, in a similar field of endeavor, teaches a connector configured to be directly in contact with a connector of the gateway(see Yoshizumi paragraph 85 and figure 2 regarding connector on pan tilt head that connects to connector of camera. In combination with Trundle, the camera and gateway connection may take on the form of the direct connection of Yoshizumi to operate in a wireless and connected mode, and the gateway given a pan tilt head functionality); 
a processor configured to allow the mobile battery camera to operate in a charging mode when the connector of the mobile battery camera is in contact with the connector of the gateway and allow the mobile battery camera to operate in a normal mode when the connector of the mobile battery camera is out of contact with the connector of the gateway (see Yoshizumi paragraph 64 regarding detachably mounted digital camera on pan/tilt head and paragraph 145 regarding camera battery being charged while attached to pan/tilt head, defining charging mode when directly in contact, and normal mode when not. In combination with Trundle, the camera and gateway connection may take on the form of the direct connection of Yoshizumi to operate in a wireless and connected mode, and the gateway given a pan tilt head functionality); 
wherein: in the charging mode, the battery receives power from the gateway through the connector of the mobile battery camera (see Yoshizumi paragraph 64 regarding detachably mounted digital camera on pan/tilt head and paragraph 145 regarding camera battery being charged while attached to pan/tilt head. In combination with Trundle, the camera and gateway connection may take on the form of the direct connection of Yoshizumi to operate in a wireless and connected mode, and the gateway given a pan tilt head functionality),
the mobile battery camera is rotated by rotating of a panning module of the gateway in a state of contacting the connector of the mobile battery camera with the connector of the gateway (see Yoshizumi paragraph 66-68 regarding detecting a face and then panning the pan tilt head to the optimum position. In combination with Trundle, the camera connected to the gateway may be construed with the mounting of Yoshizumi including the pan tilt head), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Trundle to include the teaching of Yoshizumi by having the camera and gateway connection constructed as the camera and pan-tilt head connection, where the pan-tilt head is analogized to the gateway, and the panning and gateway functionalities are combined. One of ordinary skill would recognize that if it is contemplated to detachably connect a camera to a communication device as it already is in Yoshizumi, where the pan tilt head and camera have communication functionality between them while charging (see Yoshizumi paragraph 86), and it is contemplated to detachably connect a camera to a pan-tilt head, it would be obvious to detachably connect a camera to a dual network transmitter and pan-tilt head.
One would be motivated to combine these teachings in order to provide methods of functionality for detachably connected cameras so that a mobile battery camera is charged on a base (see Yoshizumi paragraphs 64 and 101).
However, the combination of Trundle and Yoshizumi does not explicitly teach a stationary battery camera also within the system as needed for the limitations of claim 1. 
Kerzner, in a similar field of endeavor, teaches a stationary battery camera (see Kerzner paragraph 62 regarding using stationary camera [battery powered according to Kerzner 86] video feed for user's home security VR system in addition to mobile cameras simultaneously),
a sensing module configured to detect an event (see Kerzner paragraph 105 and 107 regarding user control of a camera pan tilt and zoom through VR system accelerometer sensors and changing perspective of different cameras in environment, causing it to pan as a result of a headset accelerometer sensor movement event detection); and 
the camera module continuously acquires and transmits the images to the gateway through the connector of the mobile battery camera (see Kerzner paragraph 62 regarding using stationary camera video feed for user's home security VR system in addition to mobile cameras simultaneously, and paragraph 34 regarding coexistence of continuous camera stream and requested video stream within a surveillance network system- in combination with Trundle and Yoshizumi, which teaches a surveillance system with a mobile camera and a panning gateway, the camera of Trundle and Yoshizumi may be included as a part of a varied camera type surveillance system with both the panning gateway mobile camera and PTZ stationary cameras, where the stationary cameras are set up to discontinuously transmit images, while the panning gateway mobile camera continuously transmits images in its charging mode), and 
wherein the panning module of the gateway rotates in accordance with an event detection signal transmitted from the stationary battery camera (see Kerzner paragraph 62 regarding using stationary camera [battery powered according to Kerzner 86] video feed for user's home security VR system in addition to mobile cameras simultaneously, and paragraph 105 and 107 regarding user control of a camera pan tilt and zoom through VR system controls and changing perspective of different cameras in environment, and paragraph 61-62 regarding user use case where user receives alarm of an event detection and uses VR headset to investigate live video feeds with the ability to switch between any of the active cameras- in combination with Trundle and Yoshizumi, which combines for a varied camera type surveillance system with both the panning gateway mobile camera and PTZ stationary cameras, this suggests that there are cases where a stationary camera triggers an event signal, and during the investigation of the event signal, the user will also investigate the live video feed of the panning gateway mobile camera in a charging mode, causing it to rotate, in a sense, in accordance with the event detection signal transmitted from the stationary battery camera), 
wherein the stationary battery camera is a pan tilt zoom camera and discontinuously acquires and transmits images and the event detection signal to the gateway when an event is detected (see Kerzner paragraph 62 regarding using stationary camera [battery powered according to Kerzner 86] video feed for user's home security VR system in addition to mobile cameras simultaneously, and paragraph 105 regarding user control of a camera pan tilt and zoom through VR system controls, where it is obvious that the camera controlled may be interpreted as a stationary camera, and paragraph 34 regarding coexistence of continuous camera stream and requested video stream within a surveillance network system, and paragraph 134 regarding monitoring system causing capture and transmission of images upon event detection- in combination with Trundle and Yoshizumi, which teaches a surveillance system with a mobile camera and a panning gateway, the camera of Trundle and Yoshizumi may be included as a part of a varied camera type surveillance system with both the panning gateway mobile camera and PTZ stationary cameras, where the stationary cameras are set up to discontinuously transmit images, even while the panning gateway mobile camera continuously transmits images in its charging mode).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Trundle and Yoshizumi to include the teaching of Kerzner by incorporating the stationary camera as part of a plurality of cameras in the surveillance network in addition to mobile cameras, along with the user terminal and event detection processes of Kerzner into the surveillance system that includes the mobile rotating camera of Trundle and Yoshizumi. One of ordinary skill would recognize that Kerzner and Trundle are in the same field of endeavor of surveillance systems, and would look to Kerzner for further teachings regarding camera surveillance networks.
One would be motivated to combine these teachings in order to provide teachings relating to security and surveillance systems (see Kerzner paragraph 2).
Regarding claim 2, the combination of Trundle, Yoshizumi, and Kerzner teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Yoshizumi, and Kerzner teaches wherein: the network module of the mobile battery camera transmits at least one of battery information, event information, and images of the mobile battery camera to the gateway, the battery information is associated with a battery charge level, and the event information includes one of event type and event detection position (see Trundle paragraph 20 regarding wireless communication protocol i/o port to gateway where images are transmitted for further transmission).  
Regarding claim 3, the combination of Trundle, Yoshizumi, and Kerzner teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Yoshizumi, and Kerzner teaches the surveillance system further comprising a user terminal, wherein: in the charging mode, the panning module of the gateway rotates in accordance with a user input transmitted from the user terminal (see Kerzner paragraph 62 regarding using stationary camera video feed for user's home security VR system in addition to mobile cameras simultaneously, and paragraph 105 and 107 regarding user control of a camera pan tilt and zoom through VR system controls and changing perspective of different cameras in environment, and paragraph 61-62 regarding user use case where user receives alarm of an event detection and uses VR headset to investigate live video feeds with the ability to switch between any of the active cameras- in combination with Trundle and Yoshizumi, which combines for a varied camera type surveillance system with both the panning gateway mobile camera and PTZ stationary cameras, this includes a case where a user will investigate the live video feed of the panning gateway mobile camera in a charging mode, causing it to rotate as a result of user input).  
One would be motivated to combine these teachings in order to provide teachings relating to security and surveillance systems (see Kerzner paragraph 2).
Regarding claim 4, the combination of Trundle, Yoshizumi, and Kerzner teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Yoshizumi, and Kerzner teaches wherein: the gateway comprises a network module that receives the images from the mobile battery camera, the event detection signal from the stationary battery camera, and the user input from the user terminal (see Trundle paragraph 14 and figure 1 regarding network design of a camera unit in a home and a gateway between it and the monitoring/processing server over a long range communication system- in combination with Yoshizumi and Kerzner, which teach the mobile battery camera and a combined system of stationary and mobile cameras in the home along with a user terminal system, the gateway may still serve as the proxy of communication between the cameras, processing, and user terminal system, so that the gateway acts as a network module that receives mobile camera images, stationary camera detection signals, and user terminal inputs as it them along between the processing server, cameras, and user terminals).  
Regarding claim 5, the combination of Trundle, Yoshizumi, and Kerzner teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Yoshizumi, and Kerzner teaches wherein: the network module of the gateway communicates with an internal network device and an external network device, the internal network device includes one of the mobile battery camera and the stationary battery camera, and the external network device includes the user terminal (see Trundle paragraph 14 and figure 1 regarding network design of a camera unit in a home and a gateway between it and the monitoring/processing server over a long range communication system- in combination with Yoshizumi and Kerzner, which teach the mobile battery camera and a combined system of stationary and mobile cameras in the home along with a user terminal system, the gateway may still serve as the proxy of communication between the cameras, processing, and user terminal system, so that the gateway acts as a network module that receives mobile camera images, stationary camera detection signals, and user terminal inputs as it them along between the processing server, cameras, and user terminals- thus functioning as an internal network devices for the cameras in the home, and an external network device to the user terminal).  
Regarding claim 6, the combination of Trundle, Yoshizumi, and Kerzner teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Yoshizumi, and Kerzner teaches the surveillance system further comprising a sensor, wherein: in the charging mode, the panning module of the gateway rotates in accordance with an event detection signal transmitted from the sensor (see Kerzner paragraph 62 regarding using stationary camera video feed for user's home security VR system in addition to mobile cameras simultaneously, and paragraph 105 and 107 regarding user control of a camera pan tilt and zoom through VR system accelerometer sensors and changing perspective of different cameras in environment, and paragraph 61-62 regarding user use case where user receives alarm of an event detection and uses VR headset to investigate live video feeds with the ability to switch between any of the active cameras- in combination with Trundle and Yoshizumi, which combines for a varied camera type surveillance system with both the panning gateway mobile camera and PTZ stationary cameras, this includes a case where a user will investigate the live video feed of the panning gateway mobile camera in a charging mode, causing it to pan as a result of a headset accelerometer movement event detection, causing it to rotate as a result of user input).
One would be motivated to combine these teachings in order to provide teachings relating to security and surveillance systems (see Kerzner paragraph 2).
Regarding claim 7, the combination of Trundle, Yoshizumi, and Kerzner teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Yoshizumi, and Kerzner teaches wherein: the gateway comprises a network module that receives the images from the mobile battery camera, the event detection signal from the stationary battery camera, and the event detection signal from the sensor (see Trundle paragraph 14 and figure 1 regarding network design of a camera unit in a home and a gateway between it and the monitoring/processing server over a long range communication system- in combination with Yoshizumi and Kerzner, which teach the mobile battery camera and a combined system of stationary and mobile cameras in the home along with a user terminal system, the gateway may still serve as the proxy of communication between the cameras, processing, and user terminal system, so that the gateway acts as a network module that receives mobile camera images, stationary camera detection signals, and event detection signals from the accelerometer sensor of the headset).  
Regarding claim 8, Trundle teaches A surveillance system comprising a mobile battery camera, and a gateway, 
wherein the gateway comprises: 
a memory (see Trundle paragraph 27 regarding memory of gateway to store images); 
a network module configured to communicate with the mobile battery camera and the stationary battery camera (see Trundle paragraph 20 regarding wireless communication protocol i/o port to gateway from camera- in combination with Kerzner below, which teaches a combined system of stationary and mobile cameras in the home, the gateway may function as a home network proxy that communicates with all of the cameras in the home); 
in the normal mode, the memory discontinuously receives and stores the images from the mobile battery camera through the network module (see Trundle paragraph 21 and 22 regarding sleep mode operation, motion detection to trigger image capture, and decision to transmit image to gateway);
However, Trundle does not explicitly teach direct connection between camera and gateway or a panning module as needed for the limitations of claim 8. 
Yoshizumi, in a similar field of endeavor, teaches a charging module configured to supply power to the outside (see Yoshizumi paragraph 64 regarding detachably mounted digital camera on pan/tilt head and paragraph 145 regarding camera battery being charged while attached to pan/tilt head. In combination with Trundle, the camera and gateway connection may take on the form of the direct connection of Yoshizumi to operate in a wireless and connected mode, and the gateway given a pan tilt head functionality); 
a connector configured to be directly in contact with a connector of the mobile battery camera (see Yoshizumi paragraph 85 and figure 2 regarding connector on pan tilt head that connects to connector of camera. In combination with Trundle, the camera and gateway connection may take on the form of the direct connection of Yoshizumi to operate in a wireless and connected mode, and the gateway given a pan tilt head functionality);
a processor configured to allow the gateway to operate in the charging mode when the connector of the gateway is in contact with the connector of the mobile battery camera and allow the gateway to operate in a normal mode when the connector of the gateway is out of contact with the connector of the mobile battery camera (see Yoshizumi paragraph 64 regarding detachably mounted digital camera on pan/tilt head and paragraph 145 regarding camera battery being charged while attached to pan/tilt head, defining charging mode when directly in contact, and normal mode when not. In combination with Trundle, the camera and gateway connection may take on the form of the direct connection of Yoshizumi to operate in a wireless and connected mode, and the gateway given a pan tilt head functionality); and 
a panning module configured to rotate (see Yoshizumi paragraph 64 regarding detachably mounted digital camera on pan/tilt head and paragraph 145 regarding camera battery being charged while attached to pan/tilt head. In combination with Trundle, the camera and gateway connection may take on the form of the direct connection of Yoshizumi to operate in a wireless and connected mode, and the gateway given a pan tilt head functionality); 
wherein: in the charging mode, the charging module supplies power to the mobile battery camera through the connector of the gateway (see Yoshizumi paragraph 64 regarding detachably mounted digital camera on pan/tilt head and paragraph 145 regarding camera battery being charged while attached to pan/tilt head. In combination with Trundle, the camera and gateway connection may take on the form of the direct connection of Yoshizumi to operate in a wireless and connected mode, and the gateway given a pan tilt head functionality),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Trundle to include the teaching of Yoshizumi by having the camera and gateway connection constructed as the camera and pan-tilt head connection, where the pan-tilt head is analogized to the gateway, and the panning and gateway functionalities are combined. One of ordinary skill would recognize that if it is contemplated to detachably connect a camera to a communication device as it already is in Yoshizumi, where the pan tilt head and camera have communication functionality between them while charging (see Yoshizumi paragraph 86), and it is contemplated to detachably connect a camera to a pan-tilt head, it would be obvious to detachably connect a camera to a dual network transmitter and pan-tilt head.
One would be motivated to combine these teachings in order to provide methods of functionality for detachably connected cameras so that a mobile battery camera is charged on a base (see Yoshizumi paragraphs 64 and 101).
However, the combination of Trundle and Yoshizumi does not explicitly teach a stationary battery camera also within the system as needed for the limitations of claim 8. 
Kerzner, in a similar field of endeavor, teaches a stationary battery camera (see Kerzner paragraph 62 regarding using stationary camera [battery powered according to Kerzner 86] video feed for user's home security VR system in addition to mobile cameras simultaneously),
the memory continuously receives and stores images from the mobile battery camera through the connector of the gateway (see Kerzner paragraph 62 regarding using stationary camera video feed for user's home security VR system in addition to mobile cameras simultaneously, and paragraph 34 regarding coexistence of continuous camera stream and requested video stream within a surveillance network system- in combination with Trundle and Yoshizumi, which teaches a surveillance system with a mobile camera and a panning gateway, the camera of Trundle and Yoshizumi may be included as a part of a varied camera type surveillance system with both the panning gateway mobile camera and PTZ stationary cameras, where the stationary cameras are set up to discontinuously transmit images, while the panning gateway mobile camera continuously transmits images in its charging mode to the gateway of Trundle, which stores the images through the data connector), and 
the panning module rotates in a state of contacting the connector of gateway with the connector of the mobile battery camera in accordance with an event detection signal transmitted from the stationary battery camera (see Kerzner paragraph 62 regarding using stationary camera [battery powered according to Kerzner 86] video feed for user's home security VR system in addition to mobile cameras simultaneously, and paragraph 105 and 107 regarding user control of a camera pan tilt and zoom through VR system controls and changing perspective of different cameras in environment, and paragraph 61-62 regarding user use case where user receives alarm of an event detection and uses VR headset to investigate live video feeds with the ability to switch between any of the active cameras- in combination with Trundle and Yoshizumi, which combines for a varied camera type surveillance system with both the panning gateway mobile camera and PTZ stationary cameras, this suggests that there are cases where a stationary camera triggers an event signal, and during the investigation of the event signal, the user will also investigate the live video feed of the panning gateway mobile camera in a charging mode, causing it to rotate, in a sense, in accordance with the event detection signal transmitted from the stationary battery camera);
wherein the stationary battery camera is a pan tilt zoom camera and discontinuously acquires and transmits images and the event detection signal to the gateway when an event is detected (see Kerzner paragraph 62 regarding using stationary camera [battery powered according to Kerzner 86] video feed for user's home security VR system in addition to mobile cameras simultaneously, and paragraph 105 regarding user control of a camera pan tilt and zoom through VR system controls, where it is obvious that the camera controlled may be interpreted as a stationary camera, and paragraph 34 regarding coexistence of continuous camera stream and requested video stream within a surveillance network system, and paragraph 134 regarding monitoring system causing capture and transmission of images upon event detection- in combination with Trundle and Yoshizumi, which teaches a surveillance system with a mobile camera and a panning gateway, the camera of Trundle and Yoshizumi may be included as a part of a varied camera type surveillance system with both the panning gateway mobile camera and PTZ stationary cameras, where the stationary cameras are set up to discontinuously transmit images, even while the panning gateway mobile camera continuously transmits images in its charging mode).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Trundle and Yoshizumi to include the teaching of Kerzner by incorporating the stationary camera as part of a plurality of cameras in the surveillance network in addition to mobile cameras, along with the user terminal and event detection processes of Kerzner into the surveillance system that includes the mobile rotating camera of Trundle and Yoshizumi. One of ordinary skill would recognize that Kerzner and Trundle are in the same field of endeavor of surveillance systems, and would look to Kerzner for further teachings regarding camera surveillance networks.
One would be motivated to combine these teachings in order to provide teachings relating to security and surveillance systems (see Kerzner paragraph 2).
Regarding claim 9, the combination of Trundle, Yoshizumi, and Kerzner teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Yoshizumi, and Kerzner teaches the surveillance system further comprising a user terminal and a sensor, wherein: in the charging mode, the panning module of the gateway rotates in accordance with a user input transmitted from the user terminal and an event detection signal transmitted from the sensor (see Kerzner paragraph 62 regarding using stationary camera video feed for user's home security VR system in addition to mobile cameras simultaneously, and paragraph 105 and 107 regarding user control of a camera pan tilt and zoom through VR system accelerometer sensors and changing perspective of different cameras in environment, and paragraph 61-62 regarding user use case where user receives alarm of an event detection and uses VR headset to investigate live video feeds with the ability to switch between any of the active cameras- in combination with Trundle and Yoshizumi, which combines for a varied camera type surveillance system with both the panning gateway mobile camera and PTZ stationary cameras, this includes a case where a user will investigate the live video feed of the panning gateway mobile camera in a charging mode, causing it to pan as a result of a headset accelerometer movement event detection, causing it to rotate as a result of user input).  
One would be motivated to combine these teachings in order to provide teachings relating to security and surveillance systems (see Kerzner paragraph 2).
Regarding claim 10, the combination of Trundle, Yoshizumi, and Kerzner teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Yoshizumi, and Kerzner teaches wherein: the network module configured to receive the images from the mobile battery camera in the normal mode, receive the event detection signal from the stationary battery camera, the user input from the user terminal, and the event detection signal from the sensor in the charging mode (see Trundle paragraph 14 and figure 1 regarding network design of a camera unit in a home and a gateway between it and the monitoring/processing server over a long range communication system- in combination with Yoshizumi and Kerzner, which teach the mobile battery camera and a combined system of stationary and mobile cameras in the home along with a user terminal system, the gateway may still serve as the proxy of communication between the cameras, processing, and user terminal system, so that the gateway acts as a network module that receives mobile camera images, stationary camera detection signals, user terminal inputs, and accelerometer sensor detection events as it them along between the processing server, cameras, and user terminals).  
Regarding claim 11, the combination of Trundle, Yoshizumi, and Kerzner teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Yoshizumi, and Kerzner teaches wherein: the network module communicates with an internal network device and an external network device, the internal network device includes one of the mobile battery camera and the stationary battery camera, and the external network device includes the user terminal and the sensor (see Trundle paragraph 14 and figure 1 regarding network design of a camera unit in a home and a gateway between it and the monitoring/processing server over a long range communication system- in combination with Yoshizumi and Kerzner, which teach the mobile battery camera and a combined system of stationary and mobile cameras in the home along with a user terminal system, the gateway may still serve as the proxy of communication between the cameras, processing, and user terminal system, so that the gateway acts as a network module that receives mobile camera images, stationary camera detection signals, and user terminal inputs as it them along between the processing server, cameras, and user terminals- thus functioning as an internal network devices for the cameras in the home, and an external network device to the user terminal and accelerometer sensor of the user headset).  
Regarding claim 12, Trundle teaches A method of operating a surveillance system comprising a mobile battery camera, and a gateway, the method comprising:
in the normal mode, images are discontinuously transmitted from a network module of the mobile battery camera to a network module of the gateway when an event is detected by the mobile battery camera (see Trundle paragraph 21 and 22 regarding sleep mode operation, motion detection to trigger image capture, and decision to transmit image to gateway),
However, Trundle does not explicitly teach direct connection between camera and gateway or a panning module as needed for the limitations of claim 12. 
Yoshizumi, in a similar field of endeavor, teaches operating the mobile battery camera and the gateway in a charging mode when a connector of the mobile battery camera is directly in contact with a connector of the gateway; and operating the mobile battery camera and the gateway in normal mode when the connector of the mobile battery camera is out contact with the connector of the gateway (see Yoshizumi paragraph 64 regarding detachably mounted digital camera on pan/tilt head and paragraph 145 regarding camera battery being charged while attached to pan/tilt head, defining charging mode when directly in contact, and normal mode when not. In combination with Trundle, the camera and gateway connection may take on the form of the direct connection of Yoshizumi to operate in a wireless and connected mode, and the gateway given a pan tilt head functionality); 
wherein: in the charging mode, power is supplied from the gateway to the mobile battery camera through the connectors (see Yoshizumi paragraph 64 regarding detachably mounted digital camera on pan/tilt head and paragraph 145 regarding camera battery being charged while attached to pan/tilt head. In combination with Trundle, the camera and gateway connection may take on the form of the direct connection of Yoshizumi to operate in a wireless and connected mode, and the gateway given a pan tilt head functionality),
the mobile battery camera is rotated by rotating of a panning module of the gateway in a state of contacting the connectors (see Yoshizumi paragraph 66-68 regarding detecting a face and then panning the pan tilt head to the optimum position. In combination with Trundle, the camera connected to the gateway may be construed with the mounting of Yoshizumi including the pan tilt head), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Trundle to include the teaching of Yoshizumi by having the camera and gateway connection constructed as the camera and pan-tilt head connection, where the pan-tilt head is analogized to the gateway, and the panning and gateway functionalities are combined. One of ordinary skill would recognize that if it is contemplated to detachably connect a camera to a communication device as it already is in Yoshizumi, where the pan tilt head and camera have communication functionality between them while charging (see Yoshizumi paragraph 86), and it is contemplated to detachably connect a camera to a pan-tilt head, it would be obvious to detachably connect a camera to a dual network transmitter and pan-tilt head.
One would be motivated to combine these teachings in order to provide methods of functionality for detachably connected cameras so that a mobile battery camera is charged on a base (see Yoshizumi paragraphs 64 and 101).
However, the combination of Trundle and Yoshizumi does not explicitly teach a stationary battery camera also within the system as needed for the limitations of claim 12. 
Kerzner, in a similar field of endeavor, teaches a stationary battery camera (see Kerzner paragraph 62 regarding using stationary camera [battery powered according to Kerzner 86] video feed for user's home security VR system in addition to mobile cameras simultaneously),
images are continuously transmitted from the mobile battery camera to the gateway through the connectors (see Kerzner paragraph 62 regarding using stationary camera video feed for user's home security VR system in addition to mobile cameras simultaneously, and paragraph 34 regarding coexistence of continuous camera stream and requested video stream within a surveillance network system- in combination with Trundle and Yoshizumi, which teaches a surveillance system with a mobile camera and a panning gateway, the camera of Trundle and Yoshizumi may be included as a part of a varied camera type surveillance system with both the panning gateway mobile camera and PTZ stationary cameras, where the stationary cameras are set up to discontinuously transmit images, while the panning gateway mobile camera continuously transmits images in its charging mode), 
wherein the panning module of the gateway rotates in accordance with an event detection signal transmitted from the stationary battery camera (see Kerzner paragraph 62 regarding using stationary camera [battery powered according to Kerzner 86] video feed for user's home security VR system in addition to mobile cameras simultaneously, and paragraph 105 and 107 regarding user control of a camera pan tilt and zoom through VR system controls and changing perspective of different cameras in environment, and paragraph 61-62 regarding user use case where user receives alarm of an event detection and uses VR headset to investigate live video feeds with the ability to switch between any of the active cameras- in combination with Trundle and Yoshizumi, which combines for a varied camera type surveillance system with both the panning gateway mobile camera and PTZ stationary cameras, this suggests that there are cases where a stationary camera triggers an event signal, and during the investigation of the event signal, the user will also investigate the live video feed of the panning gateway mobile camera in a charging mode, causing it to rotate, in a sense, in accordance with the event detection signal transmitted from the stationary battery camera), 
wherein the stationary battery camera is a pan tilt zoom camera and discontinuously acquires and transmits images and the event detection signal to the gateway when an event is detected (see Kerzner paragraph 62 regarding using stationary camera [battery powered according to Kerzner 86] video feed for user's home security VR system in addition to mobile cameras simultaneously, and paragraph 105 regarding user control of a camera pan tilt and zoom through VR system controls, where it is obvious that the camera controlled may be interpreted as a stationary camera, and paragraph 34 regarding coexistence of continuous camera stream and requested video stream within a surveillance network system, and paragraph 134 regarding monitoring system causing capture and transmission of images upon event detection- in combination with Trundle and Yoshizumi, which teaches a surveillance system with a mobile camera and a panning gateway, the camera of Trundle and Yoshizumi may be included as a part of a varied camera type surveillance system with both the panning gateway mobile camera and PTZ stationary cameras, where the stationary cameras are set up to discontinuously transmit images, even while the panning gateway mobile camera continuously transmits images in its charging mode).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Trundle and Yoshizumi to include the teaching of Kerzner by incorporating the stationary camera as part of a plurality of cameras in the surveillance network in addition to mobile cameras, along with the user terminal and event detection processes of Kerzner into the surveillance system that includes the mobile rotating camera of Trundle and Yoshizumi. One of ordinary skill would recognize that Kerzner and Trundle are in the same field of endeavor of surveillance systems, and would look to Kerzner for further teachings regarding camera surveillance networks.
One would be motivated to combine these teachings in order to provide teachings relating to security and surveillance systems (see Kerzner paragraph 2).
Regarding claim 13, the combination of Trundle, Yoshizumi, and Kerzner teaches all aforementioned limitations of claim 12, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Yoshizumi, and Kerzner teaches the surveillance system further comprising one of a user terminal and a sensor, wherein: in the charging mode, the panning module of the gateway rotates in accordance with one of a user input transmitted from the user terminal and an event detection signal transmitted from the sensor (see Kerzner paragraph 62 regarding using stationary camera video feed for user's home security VR system in addition to mobile cameras simultaneously, and paragraph 105 and 107 regarding user control of a camera pan tilt and zoom through VR system accelerometer sensors and changing perspective of different cameras in environment, and paragraph 61-62 regarding user use case where user receives alarm of an event detection and uses VR headset to investigate live video feeds with the ability to switch between any of the active cameras- in combination with Trundle and Yoshizumi, which combines for a varied camera type surveillance system with both the panning gateway mobile camera and PTZ stationary cameras, this includes a case where a user will investigate the live video feed of the panning gateway mobile camera in a charging mode, causing it to pan as a result of a headset accelerometer movement event detection, causing it to rotate as a result of user input).    
One would be motivated to combine these teachings in order to provide teachings relating to security and surveillance systems (see Kerzner paragraph 2).
Regarding claim 14, the combination of Trundle, Yoshizumi, and Kerzner teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Yoshizumi, and Kerzner teaches wherein: the network module of the gateway receives the images from the mobile battery camera in the normal mode, receives one of the event detection signal from the stationary battery camera, the user input from the user terminal, and the event detection signal from the sensor in the charging mode (see Trundle paragraph 14 and figure 1 regarding network design of a camera unit in a home and a gateway between it and the monitoring/processing server over a long range communication system- in combination with Yoshizumi and Kerzner, which teach the mobile battery camera and a combined system of stationary and mobile cameras in the home along with a user terminal system, the gateway may still serve as the proxy of communication between the cameras, processing, and user terminal system, so that the gateway acts as a network module that receives mobile camera images, stationary camera detection signals, user terminal inputs, and sensor detection events as it them along between the processing server, cameras, and user terminals).
Regarding claim 15, the combination of Trundle, Yoshizumi, and Kerzner teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Yoshizumi, and Kerzner teaches wherein: the network module of the gateway communicates with an internal network device and an external network device, the internal network device includes one of the mobile battery camera and the stationary battery camera, and the external network device includes the user terminal and the sensor (see Trundle paragraph 14 and figure 1 regarding network design of a camera unit in a home and a gateway between it and the monitoring/processing server over a long range communication system- in combination with Yoshizumi and Kerzner, which teach the mobile battery camera and a combined system of stationary and mobile cameras in the home along with a user terminal system, the gateway may still serve as the proxy of communication between the cameras, processing, and user terminal system, so that the gateway acts as a network module that receives mobile camera images, stationary camera detection signals, and user terminal inputs as it them along between the processing server, cameras, and user terminals- thus functioning as an internal network devices for the cameras in the home, and an external network device to the user terminal and accelerometer sensor of the user headset).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483